218 F.2d 911
Diesel Tanker A. C. DODGE, Inc., owner of the Motor VesselA. C. DODGE, and Spentonbush Fuel TransportService, Inc., Appellants,v.J. M. CARRAS, Inc., Appellee.
No. 124, Docket 23219.
United States Court of Appeals, Second Circuit.
Argued Jan. 10, 1955.Decided Feb. 3, 1955.

Foley & Martin, New York City, (Christopher E. Heckman, New York City, John J. McElhinny, New York City, of counsel), for appellants.
Haight, Deming, Gardner, Poor & Havens, New York City, Cantor & Opper, New York City (MacDonald Deming, Gordon W. Paulsen, New York City, of counsel), for appellee.
Before CLARK, Chief Judge, and FRANK and HINCKS, Circuit Judges.
FRANK, Circuit Judge.


1
1.  The order of April 19, 1954, is appealable, under 28 U.S.C. § 1292, as an order involving the modification of an injunction order.  We think that what subsequently occurred did not render the April 19 order moot since appellant, in obtaining the stay in the Maryland suit, acted under the compulsion of the April 19 order so that it might have the benefit of the usual injunction incident to a limitation proceeding.


2
2.  The April 19 order was clearly correct.  See The Salvore, 2 Cir., 36 F.2d 712, 713, where we said: 'The limitation proceeding was an appeal to a court of admiralty, which is a court of equity, * * * and the appellee, seeking equity, should willingly do equity, if it wants the benefit of avoiding a multiplicity of suits and limiting its liability, for it in effect asks for a complete and just disposition of the 'manycornered controversy' * * * It must be willing to bring in all the controversies in the limitation proceedings, for it has invoked the court's aid.'


3
Affirmed.